DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 41-43 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process such as a headband or sweatband, and the hairpiece can be attached to the user’s hair.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 41-43 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37, 38, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 37, lines 10-11 states, “the hair topper is configured to conceal the fabric band from view and to not completely conceal from view the user’s natural hair when the hair topper is connected to the fabric band”; this limitation as not been described in the specification to reasonably convey to one skilled in the relevant art and the drawings do not appear to support this feature.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 21, 23-26, and 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21 there is an inconsistency in the language of the claim and that of the base preamble thus making its scope unclear.  Preamble states “a headband”; however, line 5 states “the fabric band is configured to selectively connect with a hair topper” which is only functionally recited, thus indicating that the claims are directed to the subcombination, the headband.  However lines 6 further positively recites the hair topper, i.e. a lengths of artificial or natural hair, thus indicating that the claim is directed to the combination of the hair topper and the headband.  As such it is unclear whether applicant intends the claim to be drawn to the combination or the subcombination.  Applicant is hereby required to indicate which, the combination (hair topper and headband) or subcombination (the headband) claims 21, 23-26, and 28-34 are intended to be drawn and make the language consistent with this intent.  For examination purposes, these claims will be considered as drawn to the subcombination.
Double Patenting
Claims 28-31 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 23-26. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claim 40 is objected to because of the following informalities:  Claim 40 depends upon a canceled claim. It will be examined as depending from claim 37.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23-26, and 28-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bermeister (US 2011/0041866).
Bermeister disclose a headband, comprising a fabric band (101) having a first end (103) and a second end (104), the fabric band including a first connector (111) and a second connector (112) on the respective first end and second end of the fabric band; wherein the fabric band is retained on a head of a user and connects with a hair topper (i.e. scarf) such that the hair topper is attached to the head of the user by connection with the fabric band (see Figures 1a, 1b, and 2d; paragraph 42). The first connector (111) and the second connector (112) on the respective first end and second end of the fabric band connect with each other (see Figure 2a-2c). The first connector and the second connector connect with each other around the head of the user (see Figure 2c). .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-26, 28-34, 37-38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullock (US 9,125,445) in view of Bermeister (US 2011/0041866).
Bullock discloses a headband, comprising a fabric band (21); wherein the fabric band is retained on a head of a user and is configured to selectively connect with a hair topper (13) that comprises lengths of artificial or natural hair and that only partially covers the user’s scalp including a comb (23) such that the hair topper is attached to the head of the user by connection with the fabric band (see Figures 1-4; col. 4, lines 30-50). The fabric band (21) and the hair topper (13) are configured to be selectively connected to each other by inserting at least a portion of the comb (23) under the fabric band to attached the hair topper to the head of the user (see Figure 1a; col. 4, lines 42-
Bullock does not disclose the fabric band having a first end and a second end including a first connector and second connector, the first connector and the second connector on the respective first end and second end of the fabric band connect with each other, and wherein the fabric of the band is velvet. 
Bermeister teaches a fabric band (101) having a first end (103) and a second end (104), the fabric band including a first connector (111) and a second connector (112) on the respective first end and second end of the fabric band; wherein the fabric band is retained on a head of a user and connects with a hair topper (i.e. scarf) such that the hair topper is attached to the head of the user by connection with the fabric band (see Figures 1a, 1b, and 2d; paragraph 42).  The first connector and the second connector connect with each other around the head of the user (see Figure 2c). The first connector is a section of hook and loop tape and the second connector is a section of hook and loop tape (paragraph 47). The fabric of the fabric band is velvet fabric (paragraph 43). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the fabric band of Bullock be made with a velvet band having a first and second hook and loop connector as taught by Bermeister to allow the headband to create a locking engagement with the user’s head and to further .

Claims 21, 23-26, 28-34, 37-38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bermeister (US 2011/0041866) in view of Bullock (US 9,125,445).
Bermeister discloses a headband, comprising a fabric band (101) having a first end (103) and a second end (104), the fabric band including a first connector (111) and a second connector (112) on the respective first end and second end of the fabric band; wherein the fabric band is retained on a head of a user and connects with a hair topper (i.e. scarf) such that the hair topper is attached to the head of the user by connection with the fabric band (see Figures 1a, 1b, and 2d; paragraph 42). The first connector (111) and the second connector (112) on the respective first end and second end of the fabric band connect with each other (see Figure 2a-2c). The first connector and the second connector connect with each other around the head of the user (see Figure 2c). The fabric band is disposable behind the hairline of the head of the user (see Figure 2c). The fabric band is disposable above the ears of the head of the user (see Figure 2c). The fabric band is disposable behind the back of the head of the user and underneath natural hair of the user (see Figure 2c). The first connector is a section of hook and loop tape and the second connector is a section of hook and loop tape (paragraph 47). The fabric of the fabric band is velvet fabric (paragraph 43).
Bermeister does not disclose a hair topper comprising lengths of artificial or natural hair that only partially covers the user’s scalp and the hair topper includes a 
Bullock teaches a headband, comprising a fabric band (21); wherein the fabric band is retained on a head of a user and is configured to selectively connect with a hair topper (13) that comprises lengths of artificial or natural hair and that only partially covers the user’s scalp including a comb (23) such that the hair topper is attached to the head of the user by connection with the fabric band (see Figures 1-4; col. 4, lines 30-50). The fabric band (21) and the hair topper (13) are configured to be selectively connected to each other by inserting at least a portion of the comb (23) under the fabric band to attached the hair topper to the head of the user (see Figure 1a; col. 4, lines 42-48) and the hair topper is configured to conceal the fabric band from view (see Figure 3; col. 5-6, lines 55-15). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the hair topper of Bermeister be a hair topper with artificial hair as taught by Bullock to allow a user suffering from thinning hair along the crown or part a simple means of creating the appearance of a full thick head of hair (col. 6, lines 10-15). 

Response to Arguments
Applicant's arguments regarding the U.S.C. 112 rejection and the U.S.C. 102 rejection have been fully considered but they are not persuasive.
Claim 21, still recites a headband with the hair topper only functionally recited “wherein the fabric band is configured to selectively connect with a hair topper” therefore the rejection has not been overcome.
In response to applicant’s argument that Bermeister does not meet the claim limitation of claim 21 “a hair topper that comprises lengths of artificial or natural hair that only partially convers the user’s scalp” is not persuasive. Claim 21 is only drawn to the fabric band, the hair topper is only functionally recited and therefore does not set forth any patentable weight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
10/25/2021